Citation Nr: 1330939	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for metaplasia. 

4.  Entitlement to service connection for peptic ulcer disease. 

5.  Entitlement to service connection for a skin ulcer disability. 

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to January 1969.  The matters of peptic ulcer and skin ulcer disabilities are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision.  The matters of service connection for hearing loss and tinnitus are before the Board on appeal from a March 2009 rating decision.  The matter of service connection for metaplasia is before the Board from a November 2009 rating decision.  The matter of the rating for PTSD is before the Board from on appeal from a May 2010 rating decision (which increased the rating for PTSD from 30 to 50 percent, effective January 25, 2010 (the date of the claim for increase).  In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

A March 2011 rating decision assigned a temporary total (100%) hospitalization rating (under 38 C.F.R. § 4.29) for the Veteran's PTSD for the period from May 26, 2010 to August 1, 2010.  [Consequently, the matter of the rating for PTSD during that period of time is not before the Board.]  

The issues of service connection for bilateral hearing loss and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On March 19, 2013 (on the record at a Travel Board hearing), prior to the promulgation of a Board decision on the matters, the Veteran informed that he wished to withdraw his appeals seeking service connection for metaplasia, peptic ulcer disease, and a skin ulcer; hence, there is no question of fact or law remaining before the Board in these matters.

2.  It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.

3.  Throughout from January 25, 2010 (but not earlier) it is reasonably shown that the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; PTSD symptoms productive of total occupational and social impairment are not shown.


CONCLUSIONS OF LAW

1.  Regarding the claims of service connection for metaplasia, peptic ulcer disease, and a skin ulcer disability, the criteria for withdrawal of an appeal have been met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

3.  The Veteran's PTSD warrants a 70 percent schedular rating throughout from January 25, 2010.   38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding the issues of service connection for metaplasia, peptic ulcer disease, and a skin ulcer disability, given the Veteran's expression of intent to withdraw his appeal in the matters, further discussion of the impact of the VCAA on the matters is not necessary.

Regarding service connection for tinnitus, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless

Regarding the rating for PTSD, the notice required is a generic notice, which was provided by an April 2010 letter.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in October 2009, April 2010, and February 2012.  The Board finds that the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters addressed on the merits, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and Virtual VA with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

      Withdrawal of Appeal  

Regarding the issues of service connection for metaplasia, peptic ulcer disability, and skin ulcer disability, the Board notes that it has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

On the record at the March 2013 Travel Board hearing before the undersigned, the Veteran's representative indicated that the Veteran wished to withdraw his appeals seeking service connection for metaplasia, peptic ulcer disease, and a skin ulcer disability.  Hence, there is no allegation of error or fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.

      Service Connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) .

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs, including his service separation examination report are silent regarding tinnitus.  Postservice VA treatment records note the Veteran's report that he has had ringing in his ears since service, and tinnitus has been diagnosed by his VA providers.  On March 2009 VA audiological evaluation, the Veteran reported that he has had tinnitus since his service in Vietnam; he indicated that it was constant immediately following service, but diminished/became intermittent thereafter.  The examiner indicated there was insufficient evidence [to substantiate the claim of service connection for tinnitus], and that it was not possible to offer an opinion regarding a nexus between the Veteran's tinnitus and his service without resorting to pure speculation.  

In June 2010 and August 2012, the Veteran reported worsening of his tinnitus.  At the Travel Board hearing in March 2013, he testified that he noticed ringing in his ears immediately following service.  

It is not in dispute that the Veteran has tinnitus.  VA treatment records show he has such diagnosis.  Notably, tinnitus is a disability, the existence of which is established based on complaints (by the person experiencing it).  The Veteran has consistently reported the tinnitus during the pendency of his claim, and the Board finds no reason to reject his lay observations.  What he must do to establish service connection for tinnitus is to show that his current tinnitus is related to his service, including as due to noise trauma therein.  

The Veteran's DD 214 shows that his military occupational specialty (MOS) was construction operator.  His responsibilities included using air hammers, circular saws, table saws, high pressured pumps, high pressured hoses, and generators.  He has reported daily exposure to such noise, with hearing protection used only when he was exposed to large saws.  It may reasonably be conceded that he was exposed to hazardous noise levels in service.  

The Veteran's statements, to include in testimony at the March 2013 hearing, are considered forthright and credible; they are also supported by the record.  In particular, he has been consistent in his statements that he has had tinnitus ever since working with heavy construction equipment in service.  The Board has no reason to question the credibility of his accounts of the onset of his tinnitus in service and persistence since; there is no evidence which places into question the veracity of his accounts that his tinnitus had its onset in service and has persisted since.  Resolving any remaining reasonable doubt in the Veteran's favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.

      Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for such rating; otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.   However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

As was noted above, the Veteran claim for an increased rating for PTSD was received on January 25, 2010, and the RO granted an increased (to 50%) rating throughout from the date of claim.  [He has not specifically disagreed with the effective date of the increase.]   

In November 2009, the Veteran submitted a number of lay statements, detailing his inability to control his anger, agitation, detachment, mood swings, and numerous stressors.  His wife also provided a statement detailing his anger and inability to sleep.  In a letter to VA, the Veteran himself stated that he had erratic thoughts, trouble sleeping, and that he initially sought counseling because he had a desire to end his life.  He stated that counseling helped manage these thoughts. 

A November 2009 VA treatment record notes the Veteran was seen for depressive features and very difficult dreams.  It was noted that the Veteran felt he was living a false life in his church because of his pent up anger and guilt.  Additional symptoms reported include, crying spells, nervousness, anger, and getting upset for no reason.  He reported having to leave the council of churches because of intolerance.  It was noted the Veteran was depressed, anxious, not psychotic, not suicidal and without a thought disorder.   A GAF score of 64 was assigned.  Medication for the PTSD was prescribed.  A January 2010 VA treatment record notes the Veteran stopped taking medication and that the intrusive thoughts had returned; another medication was prescribed.  A GAF score of 67 was assigned.  

On April 2010 VA examination, the Veteran complained of increasing PTSD symptoms, including intrusive thoughts and nightmares brought on by the death of a fellow soldier and friend.  During the interview, the Veteran cried while he spoke of his friend and his wife who was again battling cancer.  The Veteran repeated that he was living a false life as a minister.  He reported getting upset for no reason and feeling full of rage for no reason.  He stated that the medication prescribed for sleep was working.  He stated that although he was still employed, he would like to leave the ministry and retire because he found that his emotional problems were spilling over into his work and making him less effective.  The examiner noted the Veteran appeared decompensated under the stress of his wife's cancer and his friend's death.  The Veteran reported that he found himself to be extremely emotional and unable to control his grief, sadness and anger; he described these symptoms as overwhelming.  

On examination, the examiner noted the Veteran cooperated fully, he was dressed casually, but cleanly.  The examiner noted he seemed anxious and kept his hands busy throughout.  His speech was unremarkable except when it broke with emotion.  His behavior was noted to be cooperative, correct and friendly.  His affect was constrained; he described his mood as depressed, anxious, and both helpless and hopeless, and overwhelmed by the negative.  His attention and concentration were adequate and he was orientated to time, place, and person.  Thought processes were unremarkable; contents of his thinking were depressive and past-focused losses and future expected suffering and loss.  Homicidal and suicidal ideations were denied, however the Veteran reported he had thought of suicide in the past but that his wife and grandson needed him.  Hallucinations and delusions were denied.  The examiner noted the Veteran's judgment was mildly impaired by his PTSD and depressive symptoms.  His intelligence was in the average to high average range.  His insight was noted to be moderate in that he understood he had a problem, but did not see a possible solution.  His sleep was moderately impaired.  It was noted that he was able to think abstractly and his memory was in the average range.  Anxieties did not amount to panic.  The Veteran admitted to violent thoughts but denied any intention to hurt anyone.  The examiner found him competent to manage day-to-day activities and to manage his funds.  

The examiner found when the Veteran was awake he was overwhelmed by images and memories of death, injury and horror and the constant threat of death that he suffered in Vietnam. In sleep, he experienced nightmares.  Additionally, the examiner found the Veteran avoided most social situations and was only intimate with his wife.  He felt distant from people and that his role as minister suffered.  It was noted that the Veteran avoided crowds and places where he feels too exposed.  The Veteran stated that he attempts to avoid thinking about Vietnam but cannot escape them and that they occur daily.  The examiner found the Veteran suffered heightened physiological arousal due to irritability, difficulty concentrating, extreme watchfulness and extreme feelings of jumpiness and being very easily startled.  He reported anger and hostility effecting his sermons and ministry.  

The examiner opined that the Veteran's symptoms were chronic, experienced daily, and ranged from mild to extreme.  A GAF score of 60 was assigned.  The examiner concluded that the Veteran's occupational and social functioning had been negatively affected by his PTSD symptoms and that there was reduced reliability and productivity. The examiner found that the Veteran, as a minister, was avoiding his congregation whenever possible and that this behavior was noticed by the congregation.  The examiner found that the Veteran felt false and ashamed to represent himself as a minister, but needed to remain employed for financial reasons.  The examiner noted that due to his PTSD symptoms, the Veteran was unable to control his feelings, and that his feelings of self-harm were occurring more frequently, but that he was able to push them away.  The examiner opined that the Veteran's symptoms had grown increasingly worse since the October 2009 examination, and that his psychological functioning and quality of life were worse than before.  

On May 26, 2010 the Veteran was admitted to a PTSD resident rehabilitation program.  He was admitted with symptoms including crying spells, hyperventilation, intrusive thoughts, panic symptoms, nightmares, decreased sleep and concentration, and social avoidance.  He was discharged to outpatient treatment on July 2, 2010.  During the resident rehabilitation program, the Veteran was assigned a primary therapist and participated in group and individual therapy.  He was cooperative and appeared to have benefited from the program.  The Veteran was stable for discharge, with euthymic mood, no evidence of psychosis, and he was not considered to be a suicidal or homicidal risk.  The Veteran was instructed to continue medication and continue therapy at the Vet Center.  At discharge it was noted the Veteran had a GAF score of 31.  

Following discharge, the Veteran continued to receive treatment at the VA medical center (VAMC).  VA treatment records show the Veteran was stable on medication.  In September 2010, the Veteran began training a new pastor so he could retire.  VA treatment records during this period show the Veteran continued to have intrusive dreams, did not sleep well, and was irritable.  A GAF score of 67 was assigned.  In a March 2011 VA treatment record, it was noted the Veteran retired and that he continued to suffer intrusive thoughts, crying episodes, and recurring dreams.  The Veteran was noted to have additional marital and financial stress, was depressed but not suicidal.  A GAF score of 64 was assigned.  In April 2011, it was noted the Veteran expressed suicidal ideation without plan or intent.  VA treatment records over the next few months show that the Veteran became increasingly more depressed.    In August 2011, it was noted the Veteran resumed counseling at a Vet Center.  He continued to experience adjustment problems following retirement.  He had fleeting suicidal thoughts.  Treatment with a VA psychiatrist continued through January 2012.  During this time, the Veteran's GAF scores ranged from 63 to 67.  

On February 2012 VA examination, the examiner noted that the Veteran remained married, and that his wife was now cancer-free, and that they were adopting their grandson.  The examiner found the grandson was a source of great joy for the Veteran and they had a strong bond.  The Veteran was noted to be coaching little league.  The examiner noted the Veteran was employed for 30 years as a pastor, but retired in June 2011.  The examiner noted the Veteran participated in a 6 week program in which he learned coping skills; that he continued in group outpatient counseling at the Vet Center; and was seen by a VA psychiatrist for 10 sessions from November 2009 through January 2012.  The examiner noted that during the course of these 10 sessions, the VA psychiatrist reported GAF scores between 64 and 69, with the last estimate assigned at 67.  The examiner also noted that the Veteran had an antidepressant prescribed.  

On examination, the Veteran presented with symptoms including, depressed mood, anxiety, chronic sleep impairment, suicidal ideation, tearful episodes, irritability, and guilty feelings.  The examiner noted the Veteran had recurrent and distressing recollections and dreams of his stressor events, including images, thoughts, or perceptions.  It was also noted that the Veteran made efforts to avoided activities, places, or people that arose recollections of his trauma, and had feelings of detachment or estrangement from others; and avoided thoughts, feelings, or conversations associated with his stressors.  The examiner noted that the Veteran had difficulty falling or staying asleep, was irritable, had outbursts of anger, and had difficulty concentrating.  The examiner concluded the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner noted that the Veteran's GAF score had been consistently estimated in the 60s; and determined that there was no appreciable change in the severity of the Veteran's PTSD symptoms since the last examination (April 2010). 

A June 2012 private psychiatrist's report reflects that the Veteran presented with ongoing symptoms including depression, anxiety, alteration in sleep, isolative, suicidal thoughts, and obsessive thoughts.  The psychiatrist noted the Veteran had depression medication prescribed.  On examination, the Veteran was alert and cooperative, his affect was pleasant, but varied depending on the discussion and he could be brought to tears with his frustration and anger over Vietnam.  His speech was normal.  There was no evidence of delusions or hallucinations.  The psychiatrist provided an Axis I diagnosis of PTSD and assigned a GAF score of 30.  The examiner noted the severity of the Veteran's PTSD and determined him to be 100% disabled and unemployable based on flattened affect, panic attacks, difficulty understanding complex commands, impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in maintaining effective social relationship.  

In November 2012, VA received the opinion of a Vet Center counselor which indicated the Veteran's symptoms included difficulty maintaining relationships with his wife and offspring, isolation, avoiding situations that remind him of his trauma, inability to express emotions, hypervigilance, difficulty concentrating, difficulty sleeping (nightmares), feeling hopeless, and suicidal ideation.  The counselor noted that the Veteran was forced to stop his career as a minister because of his PTSD symptoms which increased through the years, and that his PTSD (and physical ailments) had become overwhelming.  It was noted that the Veteran had a hard time living in the present because he was haunted by his time in Vietnam.  

Between October 2012 and December 2012, VA received a number of statements from members of the Veteran's congregation which report that the Veteran had become outspoken on political subjects/parties and that his sermons caused anger and alienation amongst the congregation and caused members to leave.  

More recently, in January 2013, the Veteran was treated at the VAMC for increased sleeplessness and additional nightmares.  It was noted medication slowed his thinking down, his mood was better, and his anger was a little better.  It was noted that he continued counseling at the Vet Center and continued group sessions.  It was noted that he was alert, oriented, pleasant and cooperative, with good eye contact.  His speech was normal.  His mood was described as anxious, irritable with congruent effect.  His memory appeared to be good with average intelligence and his thought processes were logical with no abnormal content.  His insight and judgment appeared to be practical.  He denied suicidal or homicidal ideation.  The GAF score assigned was 62.

At the March 2013 hearing, the Veteran testified that he increasingly had suicidal thoughts for which he received treatment.  He testified that he stopped working because of anger issues, and that he found it hard to deal with people.  His wife testified that he awakes from sleep at least once a night (to check doors and windows to make sure they are locked and secured).  

The evidence of record shows that throughout since January 25, 2010 (but not earlier) , the Veteran's PTSD has been manifested by symptoms that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms have included: frequently recurring suicidal ideation (with no attempt); some obsessional rituals which interfere with routine activities (checking the doors and windows upon waking up in the middle of the night as his wife testified);isolation (having feelings of living a false life and separating himself from his congregation); impaired impulse control (unprovoked anger, irritability, crying episodes); in adapting to stressful circumstances (including retiring due to false feelings and inability to control irritability or anger);uncontrollable emotions; and avoidance (of images, activities, places, people).  The Board finds no reason to question the credibility of the Veteran's own accounts of his symptoms; they are consistent with reports by his treating mental health personnel and VA examiners.  As the symptoms described meet the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout since January 25, 2010. [Not including the period of the temporary 100% rating for hospitalization.]

The evidence of record does not show that symptoms that met (or approximated) the schedular criteria for a 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such PTSD symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  Consequently, the Board finds that criteria for a schedular 100 percent rating are not met or approximated for any period of time under consideration.  [Notably, the Veteran himself expressed at the Travel Board hearing that a 70 percent rating would satisfy this claim.]

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation.  There is no evidence of symptoms due to PTSD not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).   The matter of entitlement to a TDIU rating is addressed below.


ORDER

The appeals seeking service connection for metaplasia, peptic ulcer disease, and a skin ulcer disability are dismissed.

Service connection for tinnitus is granted.
A 70 percent rating is granted for the Veteran's PTSD throughout from January 25, 2010, subject to the regulations governing payment of monetary awards.   


REMAND

The Veteran contends that he acquired bilateral hearing loss as a result of exposure to noise trauma during his active duty service.  As noted above, he served as a construction operator with exposure to heavy construction equipment, and it is not in dispute that he was exposed to some level of noise trauma in service. 

The Veteran's STRs show that in October 1966, his right ear was irrigated.  In November 1968, he complained of decreased hearing acuity.  His right ear was found to be plugged with wax and dirt, and was irrigated.  No ear/hearing problems were noted at separation.  

Postservice treatment records showed that in April 2005, the Veteran had normal hearing at 250 Hz to 3000 Hz in the left ear and normal hearing at 250 Hz to 4000 Hz in the right ear sloping to mild to moderate hearing loss at higher frequencies in both ears.  In November 2008, the Veteran was diagnosed with essentially normal hearing through 3000 hertz sloping to mild to moderate/severe sensorineural hearing loss (SNHL).  Audiometry results were not reported.  

On March 2009 VA examination, audiometry revealed that puretone thresholds, in decibels, were:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
15
25
30
LEFT
10
5
15
25
35

Speech audiometry (Maryland CNC word list) revealed speech recognition ability of 95 percent in the right ear and 98 percent in the left.  

Service connection for hearing loss has been denied essentially on the basis that the Veteran does not have such disability (as defined in  38 C.F.R. § 3.385).  Since the March 2009 examination, treatment records have notes the Veteran's complaints of difficulty hearing.  In August 2012, he was referred for hearing aids (but audiometry was not reported).  

Based on the continued complaints of decreased hearing (with referral for hearing aids), another examination to determine whether the Veteran has a hearing loss disability (as defined by 38 C.F.R. § 3.385) and if so its likely etiology is necessary.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating is warranted as a result of that disability.  Id. 453-54.  

In this case the Veteran asserts that due to his service-connected disabilities (particularly his PTSD) he retired early.  On VA April 2010 VA examination, the examiner noted that although the Veteran was still employed as a minister, due to his symptoms, he was avoiding his congregation.  In 2011, the Veteran retired, citing anger issues.  

Thus, the matter of entitlement to a TDIU rating is raised by the record, and entitlement to such rating must be addressed (in the first instance by the RO) in the context of this claim.  38 C.F.R. § 4.16(b).  Additionally, the Board notes that such matter is also inextricably intertwined with the appeal seeking service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Further, at the March 2013 hearing, the Veteran testified that he receives Social Security Administration (SSA) benefits, but did not specify whether the award is based on longevity or disability.  Medical records considered in a SSA determination are constructively of record, may contain pertinent information, and must be secured.

Finally, the most recent VA treatment records associated with the  record are dated in January 2013.  Pertinent updated  records are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record the complete clinical records of all VA evaluations and or treatment the Veteran has received for hearing loss and for all of his service connected  disabilities from January 2013 to the present.  

The RO should also ascertain whether the Veteran's SSA benefits are age/retirement or disability related.  If he receives SSA disability benefits, the RO should secure from SSA a copy of the award and copies of all medical records considered in connection with their determination.

2. The RO should thereafter arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine whether or not he has a hearing loss disability (as defined in 38 C.F.R. § 3.385 ) and if so, its likely etiology.  The entire record, including this remand, must be reviewed by the examiner in connection with the examination.  Based on a review of the record, and evaluation/interview of the Veteran, the examiner must offer opinions that respond to the following: 

a. Does the Veteran have a hearing loss disability, as defined by 38 C.F.R. § 3.385?

b. If the response to (a) yes, what is the most likely etiology for the hearing loss disability? Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his exposure to noise trauma in service, and /or to any complaints noted therein?

The examiner is specifically asked to comment on any threshold shift shown in service (i.e., from service entrance to separation) and the Veteran's reports that he had decreased hearing in service.   

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated.  If it is determined that the claimed disability is not related to the Veteran's service, the examiner should identify the nonservice-related factor(s) considered to be more the more likely etiology for the disability.

3. The RO should provide the Veteran appropriate notice for a TDIU claim, and provide him the form for applying for such benefit.  If he responds, the RO should fully develop and adjudicate the matter.  He should be advised that such matter will only be further before the Board if he files a notice of disagreement with a denial of such claim, and then a substantive appeal after a supplemental statement of the case (SSOC) is issued.

4. The RO should then review the record and re-adjudicate the claims(s) remaining on appeal.  If any remain denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


